Citation Nr: 0919028	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a muscular 
strain of the lumbar spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a right ankle injury, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for muscular 
strain and myofascial pain of the right hip, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for chronic 
synovitis plus symptomatic patella chondromalacia of the 
right knee, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypoglycemia.

8.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  A hearing before the undersigned Veterans Law Judge 
at the RO was held in March 2009.

The issues of entitlement to an increased rating for the 
Veteran's service connected lumbar spine, right ankle, right 
hip, and right knee disabilities, as well as his claim for a 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the Veteran's hearing loss is not related to service.

2.  The preponderance of the evidence of record indicates 
that the Veteran's tinnitus is not related to service.

3.  The Veteran does not have a current confirmed diagnosis 
of hypoglycemia.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2008).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Hypoglycemia was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in June 2003, July 2003, November 2003, 
January 2004, April 2004, November 2006, and October 2008.  
These letters informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  
The November 2006 letter provided information regarding 
disability ratings and effective dates.  Therefore, the Board 
finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial 
to the Veteran for the Board to proceed to finally decide 
this appeal.  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records and providing the Veteran with several VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied in this appeal, as to those claims now 
being finally decided on appeal.


Entitlement to service connection for hearing loss, tinnitus, 
and hypoglycemia.

The Veteran and his representative contend that service 
connection is warranted for hearing loss, tinnitus, and 
hypoglycemia.  Specifically, the Veteran contends that he was 
exposed to loud noise in service, and that his service 
medical records show a pattern of hearing loss and tinnitus 
that he has continued to have since service.  The Veteran 
further contends that he had episodes of passing out in 
service which he feels are related to hypoglycemia.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss or 
tinnitus.  In this regard, the Board finds that there is no 
evidence of record showing chronic hearing loss or tinnitus 
until many years after service, and the preponderance of the 
medical evidence of record indicates that these disabilities 
are not related to service.

Initially, the Board notes that both upon entry to, and exit 
from, service, the Veteran was found upon examination, to 
have normal levels of hearing, as defined in 38 C.F.R. 
§ 3.385.  The Veteran was seen in service several times with 
hearing complaints.  Specifically, he was seen on February 
1969, October 1969, when he also reported a buzzing sound, 
and on October 1970, with complaints of diminished hearing.  
However, while the Veteran complained of hearing problems at 
those times, upon examination the Veteran was found to have a 
blockage of cerumen in his ears, for which his ears were 
irrigated, with apparent relief of symptoms.  At no time was 
the Veteran found to have a permanent hearing loss in 
service; his hearing loss was always due to excessive cerumen 
in his ears, and resolved when his ears were cleaned.  And 
again, as noted above, upon separation from service, his 
separation examination dated November 1970, one month after 
his last ear cleaning, showed a completely normal level of 
hearing.

The first evidence of record showing any complaints of, or 
treatment for, hearing loss or tinnitus is a November 1994 
private treatment record, dated 23 years after his separation 
from service.  At that time, the Veteran reported a hearing 
loss for the past several years,  primarily in his left ear, 
and had difficulty understanding things in the presence of 
background noise.  Upon audiometry examination, the Veteran 
was found to have normal hearing in the right ear and a mild 
to moderate high frequency hearing loss in the left ear.  The 
Veteran was recommended to be rechecked in two years, and was 
not prescribed hearing aids at that time.

The Veteran received a VA audio examination in September 
2003.  At that time, the Veteran reported that he felt he had 
hearing loss of gradual onset that began during his service.  
He also reported occasional brief ringing/buzzing tinnitus, 
equal in the right and left ears.  Sometimes the tinnitus was 
absent for as long as a week.  Upon examination, the Veteran 
was found to have sensorineural hearing loss of mild to 
moderate extent in the lower frequencies, and of moderately 
severe extent in the higher frequencies.  He was found to 
have excellent word recognition performance in both ears.  
The examiner opined that, unless the Veteran had service 
induction and separation tests which showed a decline in 
hearing, he did not believe the Veteran's hearing loss and 
tinnitus were related to service.  In support of that opinion 
the examiner indicated that the Veteran's audiogram pattern 
did not resemble noise induced hearing loss.  He also noted 
that a 1994 report of hearing found unilateral hearing loss 
in the left ear, with normal hearing in the right ear; the 
examiner indicated that if the Veteran's right ear did not 
suffer service induced hearing loss, he did not find it 
likely that the left ear did.  It was also noted that the 
Veteran's right ear had declined significantly from 1994 to 
2003, even though he denied noise exposure, which the 
examiner felt suggested other, possibly idiopathic, causes.  
Finally the examiner indicated that the Veteran's tinnitus 
was intermittent and occasional, and he therefore felt it was 
unlike usual noise induced tinnitus.  For all these reasons, 
the examiner felt that the Veteran's hearing loss and 
tinnitus were not related to service.  The Board recognizes 
the veteran's representative's concerns that the examiner in 
this case may have not seen the veteran's service medical 
records, however, as the Board notes that the examiner's 
opinion is based primarily on evidence that is contained in 
the veteran's claims file, and as the veteran's service 
medical records do not show any increase in the veteran's 
hearing loss, the Board still finds this to be a probative 
examination.

The Board also recognizes the Veteran's testimony at his 
hearing in March 2009, that he feels his hearing loss and 
tinnitus were incurred in service, however, with no medical 
evidence of chronic hearing loss or tinnitus in service, no 
evidence of either of these chronic disabilities until over 
20 years after separation from service, and with the medical 
opinion evidence of record indicating that the Veteran's 
hearing loss and tinnitus are not related to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for hearing loss or 
tinnitus.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for 
hypoglycemia.  In this regard, the evidence does not show 
that the Veteran has ever, before, during, or subsequent to 
service, been diagnosed with hypoglycemia.  The Veteran did 
have an episode of fainting in service, in November 1970.  
The evidence of record shows that the Veteran had episodes of 
fainting since he was a child.  While the etiology of that 
fainting in service was never definitively identified, it was 
found to be probably vasovagal, and the Veteran was noted to 
have borderline hypotension, however, hypoglycemia was never 
suggested as a possibly etiology.  In fact, a blood sugar 
level taken in November 1970 was found to be 75, which was 
not noted to be an abnormal finding.  The report of the 
Veteran's separation examination dated November 1970 also 
does not note any findings of hypoglycemia or any blood sugar 
disorder.  And, as noted above, subsequent to service, there 
is no medical evidence of record which indicates that the 
Veteran has ever been diagnosed with hypoglycemia.

The Veteran received a VA examination for this reported 
disorder in August 2003.  At that time, the Veteran reported 
that he had experienced episodes of passing out since he was 
a child.  After taking the Veteran's history and providing 
him with a thorough examination, the examiner indicated that 
he did not feel that the Veteran had service related 
hypoglycemia.  In fact, he indicated that he saw no evidence 
in the record that the Veteran had ever been diagnosed with 
hypoglycemia.  In support of these opinions, the examiner 
noted that the evidence of record showed that the Veteran ran 
fairly consistent and normal glucoses.  In addition to the 
reading of 75 in November 1970, the examiner noted that a 
fasting blood glucose reading of 91 in November 2000.  The 
examiner indicated that, not only was this an entirely normal 
reading, the record also showed that the Veteran had been 
fasting for 12 hours prior to that test, which the examiner 
felt was a significant finding which showed the absence of 
hypoglycemia.  The examiner also pointed out that in March 
2003, the Veteran's glucose test was 78, which was also found 
to be within normal range.

Thus, the Board finds that, while the Veteran did have an 
episode of fainting in service, there is no evidence of 
record that the Veteran has been diagnosed at any time with 
hypoglycemia.  Incumbent on a grant of service connection is 
a finding that the Veteran has the disability for which 
service connection is claimed.  With no medical evidence of 
such a diagnosis, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for hypoglycemia.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypoglycemia is denied.


REMAND

As to the Veteran's claims of entitlement to increased 
ratings for his service connected lumbar spine, right ankle, 
right hip, and right knee disabilities, the Board notes that 
the Veteran, in his recent hearing testimony before the Board 
in March 2009, indicated that he felt that all of his service 
connected orthopedic disabilities had become worse since he 
was last examined in November 2006 and October 2007.  
Further, the Veteran indicated that he was extremely unhappy 
with the quality of these examinations, and felt they had not 
adequately addressed his current level of severity.  As such, 
the Veteran and his representative requested new examinations 
for all of his orthopedic disabilities.  As the Veteran has 
indicated that he feels all of his orthopedic disabilities 
are now more severe than when he was last examined, the Board 
will request that the Veteran be scheduled for new 
examinations for all these disabilities, so their present 
level of disabilities can be assessed.

With respect to the veteran's claim for a TDIU, the Board 
finds this issue to be inextricably intertwined with any 
questions as to his entitlement to increased ratings.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the 
Board cannot fairly proceed in adjudicating this issue until 
any outstanding matter with regard to the veteran's claims 
for service connection has been resolved.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination in order to determine 
the current severity of his service 
connected lumbar spine, right ankle, 
right hip, and right knee disabilities.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner must specifically comment on 
the Veteran's level of functional 
impairment as per DeLuca, if any, due 
to his service connected disabilities.

2.	Thereafter, the AMC should re-
adjudicate the Veteran's claims of 
entitlement to increased ratings for 
his service-connected lumbar spine, 
right ankle, right hip, and right knee 
disabilities, as well as his claim for 
a TDIU.  If any benefits sought are not 
granted, the Veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


